UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6380


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOE NATHAN DARBY,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-00465-RBH-1)


Submitted:   July 15, 2011                  Decided:   July 21, 2011


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Nathan Darby, Appellant Pro Se. Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joe Nathan Darby seeks to appeal the district court’s

order denying his motion for reconsideration of an earlier order

in   which   the   court      denied   Darby’s      motion    for   reduction     of

sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). *                    Because the

district court lacked the authority to consider Darby’s motion

for reconsideration, see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010), cert. denied, 130 S. Ct. 3530 (2010), we

affirm the district court’s order denying the motion.

             We dispense with oral argument because the facts and

legal     contentions   are     adequately    presented       in    the    materials

before    the   court   and    argument     would    not     aid   the    decisional

process.



                                                                            AFFIRMED




      *
       The text order from which Darby appeals contained two
additional orders related to a Fed. R. Civ. P. 59(e) motion.
Darby, however, only appeals the district court’s order on his
motion to reconsider the denial of § 3582(c) relief.



                                        2